Petitioner bears the burden of demonstrating that extraordinary relief is
                warranted. Pan v. Dist. Ct., 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                             Having considered the petition and appendix, we decline to
                intervene with regard to the imposition of the discovery sanction, as, to
                the extent that petitioner is aggrieved, it will have an adequate remedy in
                the form of an appeal from any final judgment entered in the district court
                action.   See Pan, 120 Nev. at 224, 88 P.3d at 841 (explaining that an
                appeal is generally an adequate legal remedy precluding writ relief).
                Accordingly, we deny the petition. 1 See NRAP 21(b)(1); Smith, 107 Nev. at
                677, 818 P.2d at 851 (explaining that the decision as to whether to grant
                writ relief is within this court's discretion).
                             It is so ORDERED.




                                                                  Gibbons


                                                                                           '   J.
                                                                  "TN   1
                                                                  Doudas
                                                                        Ii


                                                                   _AV                         J.
                                                                  Saitta



                        'Although petitioner stated in the petition that it was also seeking
                relief from the district court's decision excluding certain evidence from the
                trial as to damages, no argument was set forth as to this issue, and thus,
                we decline to address it. See Edwards v. Emperor's Garden Rest., 122
                Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (explaining that this
                court need not consider claims that are not cogently argued or supported
                by relevant authority).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                         2
                    cc:   Hon. Kathleen E. Delaney, District Judge
                          Phillips, Spallas & Angstadt, LLC
                          G. Dallas Horton & Associates
                          Eighth District Court Clerk




    SUPREME COURT
            OF
         NEVADA


    (0) 1947A
                                                        3
1